
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 291
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2010
			Mr. Ortiz (for
			 himself, Mr. Wilson of South Carolina,
			 and Mr. Lincoln Diaz-Balart of
			 Florida) submitted the following concurrent resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Celebrating 130 years of United
		  States-Romanian diplomatic relations, congratulating the Romanian people on
		  their achievements as a great nation, and reaffirming the deep bonds of trust
		  and values between the United States and Romania, a trusted and most valued
		  ally.
	
	
		Whereas the United States established diplomatic relations
			 with Romania in June 1880;
		Whereas Romania and the United States are two countries
			 united by shared values and a strong commitment to freedom, democracy, and
			 prosperity;
		Whereas Romania has shown, for the past 20 years,
			 remarkable leadership in advancing security and democratic principles in
			 Eastern Europe, the Western Balkans, and the Black Sea region, and has amply
			 participated to the forging of a wider Europe, whole and free;
		Whereas Romania’s commitment to meeting the greatest
			 responsibilities and challenges of the 21st century is and has been reflected
			 by its contribution to the international efforts of stabilization in
			 Afghanistan and Iraq, its decision to participate in the United States missile
			 defense system in Europe, its leadership in regional nonproliferation and arms
			 control, its active pursuit of energy security solutions for South Eastern
			 Europe, and its substantial role in shaping a strong and effective North
			 Atlantic Alliance;
		Whereas the strategic partnership that exists between the
			 United States and Romania has greatly advanced the common interests of
			 promoting transatlantic and regional security and free market opportunities,
			 and should continue to provide for more economic and cultural exchanges, trade
			 and investment, and people-to-people contacts;
		Whereas the talent, energy, and creativity of the Romanian
			 people have nurtured a vibrant society and nation, embracing entrepreneurship,
			 technological advance and innovation, and rooted deeply in the respect for
			 education, culture, and international cooperation; and
		Whereas Romanian Americans have contributed greatly to the
			 history and development of the United States, and their rich cultural heritage
			 and commitment to furthering close relations between Romania and the United
			 States should be properly recognized and praised: Now, therefore, be it
		
	
		That Congress—
			(1)celebrates the
			 130th anniversary of United States-Romanian diplomatic relations;
			(2)congratulates the
			 Romanian people on their achievements as a great nation; and
			(3)reaffirms the deep
			 bonds of trust and values between the United States and Romania.
			
